DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's amendment and remarks filed on 05/24/2022 are acknowledged.
Claims 82-109 are pending. 


3. Claims 90 and 104 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claims 90 and 104, and claims 91-95 and 105-109 dependent thereon, have not been further treated on the merits.

Claims 82-89 and 96-103 are presently under consideration.


4.  Applicant’s attention is drawn to the following apparent inconsistency: claims 88 and 89 depend on claims 82 and 83, respectively, whereas similarly recited claims 102 and 103 both depend on claim 97.  While this apparent inconsistency does not constitute a ground for an objection or a rejection, Applicant is invited to consider whether it is a result of an inadvertent typographical error.



5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. Claims 84-87 and 98-99 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 84 is indefinite, because the relationships, if any, between “a first polynucleotide molecule” of claim 82 and “a polynucleotide sequence” of claim 84 is unknown.  The claims do not specify whether the “polynucleotide sequence as set forth in SEQ ID NO: 417,” recited in claim 84, is the sequence of the “first polynucleotide molecule” of claim 82, or of some other molecule comprised by the set of claim 82.

Likewise, claim 85 is indefinite, because the relationships, if any, between polynucleotide molecules comprised by the set of claim 83 and “a polynucleotide sequence as set forth in SEQ ID NO: 425,” recited in claim 85, is unknown.  The “polynucleotide sequence as set forth in SEQ ID NO: 425” may be the sequence of the first or the second polynucleotide molecule, or of some other molecule within the set of claim 83.

Applicant is invited to consider amending the preamble of claims 84 and 85 to recite “The set of claim 82 (or 83), wherein the first (or second) polynucleotide molecule comprises…”, using the same language as in claims 98 and 99. 


(ii) Claims 84-85 and 98-99 are indefinite in the recitation of a polynucleotide sequence as set forth in SEQ ID NO: 417/425 or a “substantially identical sequence having at least 95% homology thereto.”

(a) It is unclear whether the expression “95% homology” has the same scope as “95% identity,” or encompasses additional sequences which are homologous but not identical to the reference sequence. 

(b) The exact meaning to the expression “substantially identical” in the context of claims is unclear.  Specifically, it is unclear whether the expression “substantially identical” narrows the scope of sequences defined by the “95% identity” language.  The terms “substantially,” when applied to a quantitatively definable characteristic of “identity,” creates ambiguity as to the exact degree (i.e. percentage) of identity which would distinguish substantially identical sequences from insubstantially identical.

To obviate points (a) and (b), Applicant is invited to consider amending the claims to recite “a polynucleotide sequence as set forth in SEQ ID NO: 417/425 or a sequence at least 95% identical thereto.”


(iii) Claims 86-87 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


7. Conclusion: claims 82-83, 88-89, 96-97 and 100-103 are allowable.


8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644